Citation Nr: 1342967	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.
.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from September 1977 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

Thereafter, in a June 2009 rating decision, the RO granted a 10 percent rating for bilateral pes planus, effective June 14, 2007.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case in April 2013 in order to afford him a hearing as he had requested.  A hearing was conducted before the undersigned Veterans Law Judge at the RO in San Antonio, Texas, in July 2013; however, a transcript of that hearing is unavailable due to technical difficulties with the audio recording system.  In an October 2013 letter, the Board advised the Veteran that a transcript was unavailable and offered him the opportunity to participate in a new hearing.  It was noted that the Board would assume that he did not want another hearing if he did not respond within 30 days.  To date, there has been no response.  Therefore, the Board will proceed with adjudication of his claim.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files reveals that they are either irrelevant to the issue on appeal or duplicative of the evidence already contained in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran was afforded a VA examination in May 2008 in connection with his claim for an increased evaluation for bilateral pes planus.  As such, it has been over five years since he was last examined.  The undersigned also found that the Veteran's hearing testimony suggested that his disability may have worsened since that time.  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of his bilateral pes planus.

It was also noted during the July 2013 hearing that the Veteran had an upcoming appointment with a private physician, and the undersigned agreed to hold the record open for 60 days in order to allow him time to submit records from that appointment.  However, to date, no additional evidence has been received.  Thus, on remand, the RO/AMC should request any additional, relevant records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral pes planus, to include any private provider who treated him from the time of the July 2013 hearing to the present.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain and associate with the claims file any outstanding VA medical records pertaining to the Veteran's bilateral pes planus.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral foot disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral foot disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also state whether the Veteran has pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

In addition, the examiner should indicate whether the Veteran's disability could be characterized as moderate, moderately severe, or severe, or whether it results in the actual loss of use of either foot.

The examiner should further indicate whether the Veteran has had weak foot, hammertoes, hallux valgus, hallux rigidus, claw foot, and/or any other symptomatology affecting the foot.  If so, the examiner should indicate whether any such findings are a manifestation of or related to the service-connected bilateral pes planus and provide the necessary findings to evaluate the criteria under the rating criteria.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO/AMC should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


